                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

 LINDA V. CAILLET
                                                 CIVIL ACTION
 VERSUS
                                                 NO. 19-515-JWD-RLB
 DANIEL NEWMAN, ET AL.

                                  AMENDED JUDGMENT

       For written reasons assigned, (Docs. 43, 46), as amended, (Doc. 53),

       IT IS ORDERED, ADJUDGED, AND DECREED that judgment is hereby rendered in

favor of Defendant Daniel Newman and against Plaintiff Linda V. Caillet.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Motion to

Vacate Arbitration Award (Doc. 1) filed by Plaintiff, Linda Caillet, is DENIED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Motion to

Confirm Arbitration Award (Doc. 26) filed by Defendant, Daniel Newman, is GRANTED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the July 8, 2019,

arbitration Award (Doc. 26-4) rendered through the Financial Industry Regulatory Authority

Office of Dispute Resolution is hereby CONFIRMED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to that

Award, all references to the arbitration, occurrence number 1994260, in the registration records

maintained by the CRD for Mr. Newman shall be EXPUNGED.

       Signed in Baton Rouge, Louisiana, on May 3, 2021.


                                                   S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
